Exhibit 10.1

 

AMENDMENT TO

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDMENT is made by and between DESTINATION MATERNITY CORPORATION
(formerly known as MOTHERS WORK, INC.) (the “Company”) and REBECCA C. MATTHIAS
(“Employee”).

 

WHEREAS, the Company and Employee are parties to a Second Amended and Restated
Employment Agreement dated March 2, 2007 (the “Employment Agreement”); and

 

WHEREAS, Section 17 of the Employment Agreement provides that the Company and
Employee may amend the Employment Agreement by agreement in writing; and

 

WHEREAS, the parties desire to amend the Employment Agreement to ensure
compliance with, or exemption from, the provisions of the Section 409A of the
Internal Revenue Code of 1986, as amended, and its implementing regulations and
guidance.

 

NOW, THEREFORE, in consideration of these premises and intending to be legally
bound hereby, the Employment Agreement is hereby amended as follows, effective
on the latest date signed by either party.

 

1.             Section 9.3(c)(i) is restated as follows:

 

(i)            a lump sum in cash to be paid by the Company to Employee in an
amount equal to (A) three times (1) Employee’s Base Salary as in effect on the
date of the event giving rise to such payment (the “Severance Event”)(taking
into account any reduction occasioned by Employee’s change to part-time status,
as described above in Section 2.2), plus (2) the target amount of Employee’s
Cash Bonus for the year of the Severance Event (again, taking into account any
reduction occasioned by Employee’s change to part-time status, as described
above in Section 2.2), and (B) any accrued vacation pay, to the extent not
theretofore paid;

 

2.             Section 9.6(e)(i) is amended by adding the following sentence to
the end thereof:

 

Any additional payment made pursuant to this section will be paid at the time
the Parachute Excise Tax is required to be withheld by the Company and remitted
to the Internal Revenue Service or, if the Company is not required to withhold
such tax, on the 5th business day preceding the date it is required to be
remitted by the Employee.

 

--------------------------------------------------------------------------------


 

3.             Section 9.6(e)(iii) is amended by adding the following sentence
to the beginning thereof:

 

If a reduction to the Total Payments is required pursuant to Section 9.6(e)(ii),
such reduction shall be made to the payments, vesting or other benefits
constituting the Total Payments in the following order: (A) stock options or
stock appreciation rights, (B) restricted stock or restricted stock units,
(C) non-cash fringe benefits, (D) cash severance payments, (E) supplemental
pension rights, and (F) other rights, payments or benefits.  If multiple rights,
payments or benefits are contained in the same category, each such right,
payment or benefit will be reduced ratably, based on the proportion that the
value of such right, payment or benefit bears to the total value of all the
rights, payments or benefits contained in the same category (value, for this
purpose, being the amount determined for purposes of calculations under
Section 280G of the Code).

 

4.             Section 9.8 is restated as follows:

 

Payment and Release.  Notwithstanding any other provision of this Agreement, the
payments and benefits contemplated by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and 9.7
are conditioned on, and made in consideration for, the execution and delivery by
Employee (or, in the case of Section 9.1, by the executor, legal representative
or administrator of Employee’s estate) of a general and mutual release of claims
in substantially the form attached hereto as Exhibit I within 45 days following
the cessation of Employee’s employment (the “Release”).  The payments and
benefits contemplated by those sections will be paid or provided (or will
commence to be paid or provided) within 60 days following cessation of
Employee’s employment (subject to any delay required by Section 24), provided
the Release has been timely delivered and has not been revoked.

 

5.             Section 10 is restated as follows:

 

In the event Employee’s employment hereunder is terminated pursuant to Sections
9.3, 9.4 or 9.6, the Company shall, (a) pay for full outplacement services for
Employee for up to one year following termination of employment, such payment to
be made to an agency selected by Employee, based upon the customary fees charged
by nationally rated firms engaged in such services, and (b) provide to Employee,
for up to one year following termination of employment, office space and
secretarial support to assist Employee in searching for and obtaining a new
position, the location of such office space to be reasonably determined by
Employee.

 

2

--------------------------------------------------------------------------------


 

6.             Section 24 is renumbered Section 24.1 and is restated as follows:

 

If the termination giving rise to the payments described in Sections 9.3, 9.4,
9.6(c), 9.7(b) is not a “Separation from Service” within the meaning of Treas.
Reg. § 1.409A-1(h)(1) (or any successor provision), then the amounts otherwise
payable pursuant to those paragraphs will instead be deferred without interest
and will not be paid until Employee experiences a Separation from Service.  In
addition, to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to payments due
to Employee upon or following his Separation from Service, then notwithstanding
any other provision of this Agreement (or any otherwise applicable plan, policy,
agreement or arrangement), any such payments that are otherwise due within six
months following Employee’s Separation from Service (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to Employee in a lump sum immediately following that six month period.  This
paragraph should not be construed to prevent the application of Treas. Reg. §§
1.409A-1(b)(4) or -1(b)(9)(iii)(or any successor provisions) to any amount
payable to Employee.  For purposes of the application of Treas. Reg. §
1.409A-1(b)(4)(or any successor provision) to this Agreement, each payment in a
series of payments will be deemed a separate payment.

 

7.             The following new Section 24.2 is added:

 

Notwithstanding anything to the contrary contained in this Agreement or
otherwise, to the extent an expense, reimbursement or in-kind benefit due to
Employee constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code: (a) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Employee during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Employee in any other calendar year, (b) reimbursement of
expenses will be made on or before the last day of the calendar year following
the calendar year in which the applicable expense is incurred, and (c) the right
to payment, reimbursement or in-kind benefits may not be liquidated or exchanged
for any other benefit.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and Employee has executed this Amendment on the
date(s) specified below, respectively.

 

 

DESTINATION MATERNITY CORPORATION

 

 

 

 

 

By:

/s/ Edward M. Krell

 

 

 

Name & Title: Edward M. Krell, Chief Executive Officer

 

 

 

Date:

December 18, 2008

 

 

 

 

 

REBECCA C. MATTHIAS

 

 

 

 

 

/s/ Rebecca C. Matthias

 

 

 

Date:

December 18, 2008

 

4

--------------------------------------------------------------------------------